       CASE 0:18-cv-03263-WMW-BRT Doc. 5-4 Filed 12/19/18 Page 1 of 3




CASE 0:18-cv-03263 WMV-BRT Woodward v. Vogelsberg et al




                                  EXHIBITS #A030THRU A031


 RECENT CORRESPONDENCE FROM THOMAS JACKSON,THE Cl USED TO SET PLAINTIFF UP,BELIEVING
 PLAINTIFF IS INNOCENT AND CONFIRMING VOGELSBERG THREATENED HIM TO MANIPULATE CASE
                                     AGAINST PLAINTIFF
              CASE 0:18-cv-03263-WMW-BRT Doc. 5-4 Filed 12/19/18 Page 2 of 3




                                                                                       L^i-''y
                    i




             jD'^V            ■ ,— .
                   — -                               - J^iM^ L r-                            'CJ-




         -        -- ■- .— :|Jc?^i^-<-<A. ^ ^. £^.
. /Ljy             __C£L.^^_ . /U /fe^4                       ^>V

   A^VA                             ^                                        A'-i^iL') yytCC'^
             AX-li,iytJ^. iJii— -A A^L-U\a(^^            /
                                                             CHrJ-i'^'^^
                                                                 (i,^        ,    ^r
                                                                                                    ^y^--'
                      C^'"^                CiX-C^ Ah'id' ^/'U'.'i£^, ,C'j^ ^-Jt;^" ■'■'C'-' .'^'6*-'' '
 .•Ay^^;x7:j. ...^                      ^ir^xln .C^^^2?ijA                  __i.^^ -
         C-IL^^C^                         /t^ET //wr-.              X-t-v
                                                                      y




   iA              . yyirce. J^^u-xS Qy^^ (Ly-idf^
7/18/2018           CASE 0:18-cv-03263-WMW-BRT
                                            Gmail -Doc.
                                                   Thomas5-4   Filed
                                                          Jackson- John12/19/18
                                                                       Woodward Page 3 of 3


             V.7 ^ n 3H                                                               Christopher J. Perske <cperske@gmail.com>


  Thomas Jackson- John Woodward
  Christopher J. Perske <cperske@gmail.com>                                                              Tue. Jul 17, 2018 at 10:36 AM
  To: Laura Poland <lpoland@ymail.com>

    My office received correspondence from Mr. Jackson in yesterday's mail. I contacted the phone number in the letter and
    left a message. My office will be responding to Mr. Jackson in writing.
    Sincerely.
     Chris Perske


    On Sun, Jun 24, 2018 at 7:56 PM, Laura Poland <lpoland(ri)y n'iail.ron!> wrote:
            Mr Perske,
       I am Thomas Jacksons wife Laura.The following message was given to me oy Thomas over the pnone tonight from
       prison.

       I'll keep this short..yes I would like to help John because you have no idea of the real truth. Robert Vogelsberg
       threatened, concealed,
       and manipulated me to push John into recordings and yes those 18 minutes and the numerous times that John wanted
       nothing to do with the conversations that are missing would free John and I am the only one
       who knows the whole truth and how I was threatened to get what they wanted and could manipulate to prosecute John.
       Like the maps that they claimed were a map of the park across from the neighbors house but in fact, it was a map of
       fishing spots that John said was great spots. This is just 1 example and there ojiU          are many many more. He was
       railroaded and I'm the only person who can set him free with the truth. The lasftime I was doing this I was assured that
       my name wouldn't be mentioned and it ended up plastered all over the news and newspapers..my name was thrown
       everywhere.and it even followed me back to Maryland Into the penal system with threats being made towards me. My
       children were threatened and scared to death, my wife was scared to death and Vogelsberg used those facts to get
       what he wanted and what DOC wanted from me. So if Joh i wants the truth. I want $5000.00 up front. You can call it
       anything that you want to but this time. I will protect myself and my family from being drug thru the mud and threatened
       like we were last time. And I want 10% of the civil suit after John is set free and after everything is said and done and a
       civil lawsuit is settled...because I know John will sue...! want 10% of that. I have to protect myself and my family and in
       exchange, myself and my wife will give you anything you need to assist John with the REAL truths and I will talk to your
       private investigator and testify at whatever hearings you need me to. I will NOT recant my previous testimony but I will
       give you the VITAL 18 minutes that are missing. I will not take false promises this time. The last time I did. I was told
      that there would be no prosecution we just need to get the statement of facts and no your names not going be used
      and it was all lies that has haunted me for years. 1 am sorry for what John went thru but 1 also had to protect myself and
      my family.John. Myself and my Wife are the only ones who know the truth. I am the only one who has the proof so yes
       you can rely on me and my wife to do what is rjoht pnH            bnpo the truth to fruition 2? it shou'd h2''0 hesn in
       beginning of this mess. But as I said. I will take the initial SSCOO.OO and hire our lawyer to protect myself and my
      family.Call it an investment call it whatever you like I don't care my family safety is first.
      Feel free to contact my wife Laura @ 443 730 3306 you can discuss matters with her but rest assure you wlll not get
      the lost 18 minutes from her or myself until I receive money for our lawyer.Please feel free to contact me at the prison
      that you wrote me at. I would have no problem having a discussion with you about my arrangements or agreements
      and tell John that its a small price to get the truth because when all is said and done, he will be a millionaire and I want
      10%.


                    Sincerely.
             Thomas Jackson #436323



                                                                                                                                   V


    Christopher J. Perske
    Attorney at Law
    The Law Office of Christopher J. Perske, LLC
    www.perskelaw.com

    Mailing Address and Minneapolis meeting Office
    PO Box 20353

ht(ps;//mail.google.com/mail/u/0/?ui=2&ik=106571df16&jsver=hlCmByCRTiM.en.&cbl=gmaiMe_180711.12_p1&view=pt&msg=164a8e2bc2e4fa6f&a=i... 1/2
